UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2008 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 001-31617 Bristow Group Inc. (Exact name of registrant as specified in its charter) Delaware 72-0679819 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification Number) 2000 W.Sam Houston Pkwy. S., 77042 Suite 1700 (Zip Code) Houston, Texas (Address of principal executive offices) Registrant’s telephone number, including area code: (713) 267-7600 None (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes RNo £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer R Accelerated filer £ Non-accelerated filer £ Smaller reporting company £ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). £YesRNo Indicate the number shares outstanding of each of the issuer’s classes of Common Stock, as of January 30, 2009. 29,104,408 shares of Common Stock, $.01 par value Table of Contents BRISTOW GROUP INC. INDEX — FORM 10-Q Page PART I Item 1. Financial Statements 2 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 36 Item 3. Quantitative and Qualitative Disclosures about Market Risk 63 Item 4. Controls and Procedures 64 PART II Item 1. Legal Proceedings 64 Item 1A. Risk Factors 64 Item 6. Exhibits 65 Signatures 66 Table of Contents PART I — FINANCIAL INFORMATION Item 1.Financial Statements. BRISTOW GROUP INC. AND SUBSIDIARIES Condensed Consolidated Statements of Income Three Months Ended December 31, Nine Months Ended December 31, 2007 2008 2007 2008 (Unaudited) (In thousands, except per share amounts) Gross revenue: Operating revenue from non-affiliates $ 222,831 $ 236,491 $ 642,598 $ 726,151 Operating revenue from affiliates 13,633 16,792 38,588 52,492 Reimbursable revenue from non-affiliates 23,439 28,617 66,075 76,196 Reimbursable revenue from affiliates 1,617 1,087 5,218 3,959 261,520 282,987 752,479 858,798 Operating expense: Direct cost 169,704 176,038 475,416 551,404 Reimbursable expense 24,344 28,689 68,587 79,437 Depreciation and amortization 12,445 16,663 36,127 47,103 General and administrative 22,373 25,586 61,018 78,776 Gain on GOM Asset Sale — (37,780 ) — (37,780 ) (Gain) loss on disposal of other assets (4,094 ) 102 (3,921 ) (5,865 ) 224,772 209,298 637,227 713,075 Operating income 36,748 73,689 115,252 145,723 Earnings from unconsolidated affiliates, net of losses 3,725 (1,417 ) 11,233 8,277 Interest income 3,697 1,087 9,781 5,739 Interest expense (6,684 ) (7,603 ) (16,135 ) (24,500 ) Other income (expense), net 989 (1,522 ) 1,775 2,240 Income from continuing operations before provision for income taxes and minority interest 38,475 64,234 121,906 137,479 Provision for income taxes (12,302 ) (16,106 ) (40,035 ) (37,020 ) Minority interest 61 (535 ) (392 ) (2,190 ) Income from continuing operations 26,234 47,593 81,479 98,269 Discontinued operations: Income (loss) from discontinued operations before provision for income taxes (1,429 ) — 690 (379 ) (Provision) benefit for income taxes on discontinued operations (4,657 ) — (5,399 ) 133 Loss from discontinued operations (6,086 ) — (4,709 ) (246 ) Net income 20,148 47,593 76,770 98,023 Preferred stock dividends (3,162 ) (3,162 ) (9,487 ) (9,487 ) Net income available to common stockholders $ 16,986 $ 44,431 $ 67,283 $ 88,536 Basic earnings per common share: Earnings from continuing operations $ 0.97 $ 1.53 $ 3.03 $ 3.21 Loss from discontinued operations (0.26 ) — (0.19 ) (0.01 ) Net earnings $ 0.71 $ 1.53 $ 2.84 $ 3.20 Diluted earnings per common share: Earnings from continuing operations $ 0.86 $ 1.34 $ 2.68 $ 2.87 Loss from discontinued operations (0.20 ) — (0.16 ) (0.01 ) Net earnings $ 0.66 $ 1.34 $ 2.52 $ 2.86 The accompanying notes are an integral part of these condensed consolidated financial statements. 2 Table of Contents BRISTOW GROUP INC. AND SUBSIDIARIES Condensed Consolidated Balance Sheets March 31, December 31, 2008 2008 (Unaudited) (In thousands) ASSETS Current assets: Cash and cash equivalents $ 290,050 $ 364,653 Accounts receivable from non-affiliates, net of allowance for doubtful accounts of $1.8 million and $1.7 million, respectively 204,599 182,061 Accounts receivable from affiliates, net of allowance for doubtful accounts of $4.0 million and $2.2 million, respectively 11,316 29,151 Inventories 176,239 158,340 Prepaid expenses and other 24,177 18,813 Total current assets 706,381 753,018 Investment in unconsolidated affiliates 52,467 18,927 Property and equipment – at cost: Land and buildings 60,056 60,539 Aircraft and equipment 1,428,996 1,744,990 1,489,052 1,805,529 Less – Accumulated depreciation and amortization (316,514 ) (300,413 ) 1,172,538 1,505,116 Goodwill 15,676 37,138 Other assets 30,293 29,452 $ 1,977,355 $ 2,343,651 LIABILITIES AND STOCKHOLDERS’ INVESTMENT Current liabilities: Accounts payable $ 49,650 $ 52,352 Accrued wages, benefits and related taxes 35,523 39,357 Income taxes payable 5,862 13,740 Other accrued taxes 1,589 2,194 Deferred revenues 15,415 17,736 Accrued maintenance and repairs 13,250 14,613 Accrued interest 5,656 8,614 Other accrued liabilities 22,235 19,945 Deferred taxes 9,238 7,236 Short-term borrowings and current maturities of long-term debt 6,541 6,014 Total current liabilities 164,959 181,801 Long-term debt, less current maturities 599,677 741,301 Accrued pension liabilities 134,156 94,421 Other liabilities and deferred credits 14,805 14,830 Deferred taxes 91,747 106,208 Minority interest 4,570 11,098 Commitments and contingencies (Note 7) Stockholders’ investment: 5.50% mandatory convertible preferred stock, $.01 par value, authorized and outstanding 4,600,000 shares; entitled in liquidation to $230 million; net of offering costs of $7.4 million 222,554 222,554 Common stock, $.01 par value, authorized 90,000,000 shares; outstanding: 23,923,685 as of March 31 and 29,104,408 as of December 31 (exclusive of 1,281,050 treasury shares) 239 291 Additional paid-in capital 186,390 418,852 Retained earnings 606,931 696,722 Accumulated other comprehensive loss (48,673 ) (144,427 ) 967,441 1,193,992 $ 1,977,355 $ 2,343,651 The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Table of Contents BRISTOW GROUP INC. AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows Nine Months Ended December 31, 2007 2008 (Unaudited) (In thousands) Cash flows from operating activities: Net income $ 76,770 $ 98,023 Adjustments to reconcile net income to net cash (used in) provided by operating activities: Depreciation and amortization 36,228 47,103 Deferred income taxes 19,952 14,328 (Gain) loss on disposal of discontinued operations (476 ) 379 Gain on asset dispositions (3,924 ) (5,865 ) Gain on GOM AssetSale — (37,780 ) Gain on Heliservicio investment sale — (1,438 ) Stock-based compensation expense 7,176 7,697 Equity in earnings from unconsolidated affiliates below (in excess of) dividends received (4,774 ) 7,910 Minority interest in earnings 392 2,190 Tax benefit related to stock-based compensation (2,008 ) (242 ) Increase (decrease) in cash resulting from changes in: Accounts receivable (40,778 ) (9,342 ) Inventories (17,231 ) (16,600 ) Prepaid expenses and other (8,204 ) (22,826 ) Accounts payable (4,714 ) 5,657 Accrued liabilities 9,685 20,855 Other liabilities and deferred credits (10,335 ) (6,177 ) Net cash provided by operating activities 57,759 103,872 Cash flows from investing activities: Capital expenditures (288,847 ) (388,007 ) Proceeds from asset dispositions 23,007 86,681 Acquisitions, net of cash received (14,622 ) (15,590 ) Net proceeds from sale of discontinued operations 21,958 — Note issued to unconsolidated affiliate (4,141 ) — Investment in unconsolidated affiliate (1,960 ) — Net cash used in investing activities (264,605 ) (316,916 ) Cash flows from financing activities: Proceeds from borrowings 350,622 115,000 Debt issuance costs (5,806 ) (3,768 ) Repayment of debt and debt redemption premiums (8,175 ) (20,996 ) Partial prepayment of put/call obligation (120 ) (184 ) Preferred Stock dividends paid (9,487 ) (9,487 ) Issuance of common stock 5,226 225,260 Tax benefit related to stock-based compensation 2,008 242 Net cash provided by financing activities 334,268 306,067 Effect of exchange rate changes on cash and cash equivalents 3,655 (18,420 ) Net increase in cash and cash equivalents 131,077 74,603 Cash and cash equivalents at beginning of period 184,188 290,050 Cash and cash equivalents at end of period $ 315,265 $ 364,653 Supplemental disclosure of cash flow information: Cash paid during the period for: Interest $ 20,441 $ 30,446 Income taxes $ 21,321 $ 17,109 Non-cash investing activities: Contribution of note receivable and aircraft to RLR $ — $ (6,551 ) Aircraft received for investment in Heliservicio $ — $ 2,410 The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Table of Contents BRISTOW GROUP INC. AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements (Unaudited) NOTE 1 — BASIS OF PRESENTATION, CONSOLIDATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The following consolidated financial statements include the accounts of Bristow
